DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of embodiment B in Fig. 2 in the reply filed on 6/17/2022 is acknowledged.
Claims 13 and 20 are drawn to the non-elected embodiment C in Figs. 3A-3G, hence they are withdrawn from consideration.
Claims 22-25 are drawn to an embodiment in which the local gate interconnect is positioned on a side of the first and second gate structures (see lines 8-9 of claim 22), not above as shown in Fig. 2 of the specification.  Thus, these claims are drawn to a non-elected embodiments and thus, are withdrawn from consideration.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a gate plug over the gate endcap isolation structure and laterally between and in contact with the first and second gate structures” in lines 6-7 of claim 1, “a trench contact plug over the gate endcap isolation structure and laterally between and in contact with the first and second trench contact structures; and a local trench contact interconnect between the trench contact plug and the gate endcap isolation structure, the local trench contact interconnect in contact with the first and second trench contact structures” in lines 6-10 of claim 8, and “wherein the trench contact plug is vertically misaligned with the gate endcap isolation structure” in claim 10 must be shown or the features canceled from the claims.  No new matter should be entered.
For the limitation of claim 1, the gate plug is identified as 216 in Fig. 2 of the specification of the instant application. The local gate contact 206 runs on top of the gate electrodes 204. The gate plug 216 is in contact with the local gate contact 206, not the gate electrodes 204.  So there is no drawing showing the plug 216 in contact with the gate electrodes 204.
Regarding claim 8, the embodiment of Fig. 2 does not show “a trench contact plug” and “a local trench contact interconnect” that satisfy the limitation recited above.  The closest embodiment showing the trench contact structures is Figs. 3A-3G.  Even in this embodiment, there is no “local trench contact interconnect” satisfying the two limitations recited above, especially the limitation “between the trench contact plug and the gate endcap isolation structure”. 
Regarding claim 10, the embodiment of Fig. 2 does not show a trench contact plug, so it does not show “wherein the trench contact plug is vertically misaligned with the gate endcap isolation structure” either.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gate plug over the gate endcap isolation structure and laterally between and in contact with the first and second gate structures” in lines 6-7. The gate plug is identified as 216 in Fig. 2 of the specification of the instant application. The local gate contact 206 runs on top of the gate electrodes 204. The gate plug 216 is in contact with the local gate contact 206, not the gate electrodes 204.  So it is unclear how the gate plug can be in contact with the first and second gate structures when the gate contact 206 is between the gate structures and the gate plug.  For the purpose of examination, it is interpreted that the gate plug is in contact with the gate contact (local gate interconnect in the claim language) instead of the gate structures.
Claim 8 recites “a trench contact plug over the gate endcap isolation structure and laterally between and in contact with the first and second trench contact structures; and a local trench contact interconnect between the trench contact plug and the gate endcap isolation structure, the local trench contact interconnect in contact with the first and second trench contact structures” in lines 6-10.  Since the specification lack support for these limitations, see Drawing objection above, it is unclear how the “local trench contact interconnect” can be formed to be between the trench contact plug and the gate endcap isolation structure.  The Examiner cannot construct how the structure looks like from the claim in order to examine the claim properly.  For the purpose of examination, the limitation “a trench contact plug over the gate endcap isolation structure and laterally between and in contact with the first and second trench contact structures” is interpreted that the “in contact” part is not required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14-15, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafez et al. (WO 2018/063365 A1).
Regarding claim 1, Hafez teaches an integrated circuit structure (800 in Figs. 8A-B of Hafez), comprising: 
a first gate structure (808 over the middle fin 804 in Fig. 8A-B) over a first semiconductor fin (middle fin 804 in Fig. 8A-B); 
a second gate structure (808 over the rightmost fin 804 in Fig. 8A-B) over a second semiconductor fin (rightmost fin 804 in Fig. 8A-B); 
a gate endcap isolation structure (820 between the first and second fins) between the first and second semiconductor fins and laterally between and in contact with the first and second gate structures (as shown in Fig. 8A); 
a gate plug (814 in Fig. 8A) over (the term “over” is interpreted to be above, i.e. in the vertical direction, but does not require that the projection of the gate plug must be overlapping with the isolation structure) the gate endcap isolation structure and laterally between and in contact with the first and second gate structures (as interpreted in 112b rejection above); and 
a local gate interconnect (854) between the gate plug and the gate endcap isolation structure, the local gate interconnect in contact with the first and second gate structures (as shown in Fig. 8A). 
Regarding claim 2, Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the local gate interconnect is continuous with the first and second gate structures (as shown in Fig. 8A of Hafez).  
Regarding claim 3, Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the first and second gate structures each comprise a local gate contact (gate electrode 850 in Fig. 8A of Hafez), and wherein the local gate interconnect is continuous (the term “continuous” is interpreted to be connected to, not that the two elements must be made of the same material) with the local gate contact of each of the first and second gate structures (as shown in Fig. 8A). 
Regarding claim 4, Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the gate plug is vertically misaligned with the gate endcap isolation structure (as shown in Fig. 8A of Hafez). 
Regarding claim 14, Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the first and second semiconductor fins protrude through a trench isolation region (806 in Fig. 8A of Hafez) above a substrate (802), and wherein the gate endcap isolation structure is on the trench isolation region (as shown in Fig. 8A of Hafez). 

Regarding claim 15, Hafez teaches an integrated circuit structure (800 in Figs. 8A-B of Hafez), comprising: 
a first trench contact structure (808 over the middle fin 804 in Fig. 8A-B) over a first semiconductor fin (middle fin 804 in Fig. 8A-B); 
a second trench contact structure (808 over the rightmost fin 804 in Fig. 8A-B) over a second semiconductor fin (rightmost fin 804 in Fig. 8A-B); 
a gate endcap isolation structure (820 between the first and second fins) between the first and second semiconductor fins and laterally between and in contact with the first and second trench contact structures (as shown in Fig. 8A); 
a trench contact plug (814 in Fig. 8A) over (the term “over” is interpreted to be above, i.e. in the vertical direction, but does not require that the projection of the gate plug must be overlapping with the isolation structure) the gate endcap isolation structure and laterally between and in contact (as interpreted in 112b rejection above) with the first and second trench contact structures; and 
a local trench contact interconnect (854) between the trench contact plug and the gate endcap isolation structure, the local trench contact interconnect in contact with the first and second trench contact structures (as shown in Fig. 8A). 
Regarding claim 16, Hafez teaches all the limitations of the integrated circuit structure of claim 15, and also teaches wherein the local gate interconnect is continuous with the first and second trench contact structures (as shown in Fig. 8A of Hafez).  
Regarding claim 17, Hafez teaches all the limitations of the integrated circuit structure of claim 15, and also teaches wherein the trench contact plug is vertically misaligned with the gate endcap isolation structure (as shown in Fig. 8A of Hafez). 
Regarding claim 21, Hafez teaches all the limitations of the integrated circuit structure of claim 15, and also teaches wherein the first and second semiconductor fins protrude through a trench isolation region (806 in Fig. 8A of Hafez) above a substrate (802), wherein the gate endcap isolation structure is on the trench isolation region (as shown in Fig. 8A of Hafez). 

Claims 15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2017/0154967 A1).
Regarding claim 15, Huang teaches an integrated circuit structure (structure formed by method illustrated in Figs. 1A-8D of Huang), comprising: 
a first trench contact structure (the lower S/D contact 80 in Fig. 8A, which is the left contact 80 in Fig. 8C) over a first semiconductor fin (lower fin 20 in Fig. 8A, which is one of the left fin 20 in Fig. 8C); 
a second trench contact structure (the upper S/D contact 80 in Fig. 8A, which is the right contact 80 in Fig. 8C) over a second semiconductor fin (upper fin 20 in Fig. 8A, which is one of the right fin 20 in Fig. 8C); 
a gate endcap isolation structure (60) between the first and second semiconductor fins and laterally between and in contact with the first and second trench contact structures (as shown in Figs. 8A, 8C); 
a trench contact plug (100) over the gate endcap isolation structure and laterally between and in contact with the first and second trench contact structures; and 
a local trench contact interconnect (90) between the trench contact plug and the gate endcap isolation structure, the local trench contact interconnect in contact with the first and second trench contact structures. 
Regarding claim 18, Huang teaches all the limitations of the integrated circuit structure of claim 15, and also teaches wherein at least a portion (middle portion of 100 is vertically above the isolation structure 60 in Fig. 8C of Huang) of the trench contact plug is vertically aligned with the gate endcap isolation structure. 
Regarding claim 19, Huang teaches all the limitations of the integrated circuit structure of claim 15, and also teaches wherein the gate trench contact has a width greater than a width of the gate endcap isolation structure (as shown in Fig. 8C of Huang). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hafez, as applied to claim 1 above, and further in view of Huang et al. (US 2017/0154967 A1).
Regarding claim 8, Hafez teaches all the limitations of the integrated circuit structure of claim 1, but does not teach that the structure further comprising: a first trench contact structure over the first semiconductor fin; a second trench contact structure over the second semiconductor fin, the gate endcap isolation structure laterally between and in contact with the first trench contact structure and the second trench contact structure; a trench contact plug over the gate endcap isolation structure and laterally between and in contact with the first and second trench contact structures; and a local trench contact interconnect between the trench contact plug and the gate endcap isolation structure, the local trench contact interconnect in contact with the first and second trench contact structures. 
Huang teaches an integrated circuit structure (structure formed by method illustrated in Figs. 1A-8D of Huang), comprising: a first trench contact structure (the lower S/D contact 80 in Fig. 8A, which is the left contact 80 in Fig. 8C) over a first semiconductor fin (lower fin 20 in Fig. 8A, which is one of the left fin 20 in Fig. 8C); a second trench contact structure (the upper S/D contact 80 in Fig. 8A, which is the right contact 80 in Fig. 8C) over a second semiconductor fin (upper fin 20 in Fig. 8A, which is one of the right fin 20 in Fig. 8C); a gate endcap isolation structure (60) between the first and second semiconductor fins and laterally between and in contact with the first and second trench contact structures (as shown in Figs. 8A, 8C); a trench contact plug (100) over the gate endcap isolation structure and laterally between the first and second trench contact structures; and a local trench contact interconnect (90) between the trench contact plug and the gate endcap isolation structure, the local trench contact interconnect in contact with the first and second trench contact structures (as shown in Fig. 8D). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D contact structure to the device in application where common I/O terminal is needed, such as inverter, in a logic circuitry.
Regarding claim 9, Hafez in view of Huang teaches all the limitations of the integrated circuit structure of claim 8, and also teaches wherein the local trench contact interconnect is continuous with the first and second trench contact structures (as shown in Fig. 8C of Huang). 
Regarding claim 10, Hafez in view of Huang teaches all the limitations of the integrated circuit structure of claim 8, and also teaches wherein the trench contact plug is vertically misaligned with the gate endcap isolation structure (as combined in claim 8 above, some of the layer 100 of Huang would be outside of the footprint of the isolation structure 60). 
Regarding claim 11, Hafez in view of Huang teaches all the limitations of the integrated circuit structure of claim 8, and also teaches wherein at least a portion of the trench contact plug is vertically aligned with the gate endcap isolation structure (as combined in claim 8 above, some of the layer 100 of Huang would be overlapping with the isolation structure 60). 
Regarding claim 12, Hafez in view of Huang teaches all the limitations of the integrated circuit structure of claim 8, and also teaches wherein the trench contact plug has a width greater than a width of the gate endcap isolation structure (as shown in Fig. 8A of Hafez). 

Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ok et al. (US 2016/0379893 A1) in view of Hafez et al. (WO 2018/063365 A1).
Regarding claim 1, Ok teaches an integrated circuit structure (the rightmost gate structure formed by method in Fig. 1, as illustrated in Figs. 2A-6C of Ok), comprising: 
a first gate structure (the lower gate 126 in Fig. 6A, which is the left gate 126 in Fig. 6C) over a first semiconductor fin (fin 122N as shown in Fig. 2A); 
a second gate structure (the upper gate 126 in Fig. 6A, which is the right gate 126 in Fig. 6C) over a second semiconductor fin (fin 122P as shown in Fig. 2A); 
a gate endcap isolation structure (134 in Figs. 6A-6C) between the first and second semiconductor fins (Figs. 2B-6C are exploded view of region B in Fig. 2A, so the isolation structure 134 is between fins 122N and 122P) and laterally between and in contact with the first and second gate structures (as shown in Fig. 6A); 
a gate plug (140 in Fig. 6A-C) over the gate endcap isolation structure and laterally between and in contact with the first and second gate structures.
But Ok does not teach that the integrated circuit structure comprising: a local gate interconnect between the gate plug and the gate endcap isolation structure, the local gate interconnect in contact with the first and second gate structures. 
Hafez teaches an integrated circuit device (800 in Fig. 8A-B of Hafez).  The device comprises: a first fin and a second fin (the right two fins 804); a first gate structure and a second gate structure (808 over each fin); a gate endcap isolation structure (820); a gate plug (814); a local gate interconnect (854) connecting the first and second gate structures together is formed between the gate plug and the gate endcap isolation structure.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a local gate interconnect as according to Hafez in order to have better connect the two gate structures together. 
Regarding claim 5, Ok in view of Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein at least a portion of the gate plug is vertically aligned with the gate endcap isolation structure (as shown in Fig. 6A-6C of Ok, a portion of the gate plug 140 is vertically aligned with the isolation structure 134). 
Regarding claim 6, Ok in view of Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the gate plug has a width greater than a width of the gate endcap isolation structure (as shown in Fig. 6A-6C of Ok). 
Regarding claim 7, Ok in view of Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein at least a portion of the gate plug has a width the same as a width of the gate endcap isolation structure (as shown in Fig. 6B of Ok, there is a portion of the gate plug 140 extending into the gate electrode 126.  In this portion, the width of the gate plug 140 is equal of the width of the isolation structure 134). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822